NO. 12-22-00233-CV
                               IN THE COURT OF APPEALS
                 TWELFTH COURT OF APPEALS DISTRICT
                                            TYLER, TEXAS


IN RE:                                                    §

STACEY D. SON, ET AL,                                     §   ORIGINAL PROCEEDING

RELATOR                                                   §

                                        MEMORANDUM OPINION
                                            PER CURIAM
         Stacey D. Son and Valerie Son filed this original proceeding to challenge Respondent’s
refusal to expunge a lis pendens. 1 On October 21, 2022, this Court conditionally granted the
petition and directed Respondent to vacate his order of July 21, 2022 denying Relators’ motion
to expunge the lis pendens, and in its stead, to issue an order granting the motion to expunge the
notice of lis pendens. By an order signed on October 31, Respondent complied with this Court’s
opinion and order, rendering this proceeding moot. Accordingly, we dismiss the petition for writ
of mandamus as moot.
Opinion delivered November 9, 2022.
Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.




         Respondent is the Honorable Mark. A. Calhoon, Judge of the 3rd District Court in Henderson County,
         1

Texas. The Real Party in Interest is Bernard Uechtritz.
                                 COURT OF APPEALS
     TWELFTH COURT OF APPEALS DISTRICT OF TEXAS
                                         JUDGMENT


                                        NOVEMBER 9, 2022

                                       NO. 12-22-00233-CV



                                    STACEY D. SON, ET AL,
                                          Relators
                                             V.

                                 HON. MARK A. CALHOON,
                                       Respondent


                                      ORIGINAL PROCEEDING

              ON THIS DAY came to be heard the petition for writ of mandamus filed by
Stacey D. Son, et al; who are the Relators in appellate cause number 12-22-00233-CV and the
defendants in trial court cause number CV-21-0433-3, pending on the docket of the 3rd Judicial
District Court of Henderson County, Texas. Said petition for writ of mandamus having been
filed herein on August 29, 2022, and the same having been duly considered, because it is the
opinion of this Court that the writ should not issue, it is therefore CONSIDERED, ADJUDGED
and ORDERED that the said petition for writ of mandamus be, and the same is, hereby
dismissed as moot.
                  By per curiam opinion.
                  Panel consisted of Worthen, C.J., Hoyle, J. and Neeley, J.